Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-12, 25-28 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US Pub. No: 2016/0309527 A1) in view of HOLM et al. (For. Pub. No: WO 2012/103938 A1).
	Regarding claim 1, CHEN et al. teach a traffic statistics collection method applied to an in-vehicle service interaction system and implemented by a telematics box (T-box) (see Abstract and Figure 1/telematics unit 30 and Fig.3), the traffic statistics collection method comprising: identifying that an in-vehicle infotainment (IVI) performs a Telematics unit 30 can be used to provide a diverse range of vehicle services that involve wireless communication to and/or from vehicle 24, is mentioned and also infotainment-related services (that includes a first service) where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module (not shown) and is stored for current or later playback, is mentioned); 
communicating in response to identifying that the IVI performs the first service, with the IVI using a first private Internet Protocol (IP) address (see para [0029] wherein infotainment-related services (that includes a first service) where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module (not shown), is mentioned and see para [0030] wherein in this specially-configured implementation, the telematics unit 30 may enable connection with backend system via private APN/private_IP_address, is mentioned);
communicating with a Telematics Service Provider (TSP) using a first access point name (APN) and a first external IP address (see para [0030] wherein telematics unit 30 may enable connection to other entities or devices (such as ASP 18) using the public APN/external_IP_address, is mentioned and also see para [0035]); 
identifying that the IVI performs a second service (see Fig.1 and para [0029] wherein Telematics unit 30 can be used to provide a diverse range of vehicle services that involve wireless communication to and/or from vehicle 24, is mentioned and also infotainment-related services (that also includes a second service) where music, webpages, movies, television programs, videogames and/or other information is infotainment module (not shown) and is stored for current or later playback, is mentioned); 
 	communicating, in response to identifying that the IVI performs the second service, with the IVI using a second private IP address (see para [0029] wherein infotainment-related services (that also includes a second service) where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module (not shown), is mentioned and see para [0030] wherein in this specially-configured implementation, the telematics unit 30 may enable connection with backend system via private APN/private_IP_address, is mentioned); and 
communicating with the TSP using a second APN and a second external IP address (see para [0030] wherein telematics unit 30 may enable connection to other entities or devices (such as ASP 18) using the public APN/external_IP_address, is mentioned and also see para [0039]).
CHEN et al. teach the above traffic statistics collection method comprising communicating with a Telematics Service Provider (TSP) using a first access point name (APN) and a first external IP address and communicating with the TSP using a second APN and a second external IP address as mentioned above, but CHEN et al.
is silent in teaching the above traffic statistics collection method comprising communicating with a Telematics Service Provider (TSP) using a first access point name (APN) and a first external IP address corresponding to the first private IP address and communicating with the TSP using a second APN and a second external IP address corresponding to the second private IP address.
 (see page 2, lines 15-20 wherein the NAT maintains a mapping between external IP addresses (that includes both first and second external IP addresses) and port numbers on the one hand and private IP addresses (that includes both first and second private IP addresses) and port numbers on the other, is mentioned and also the NAT performs IP address and port number translation for incoming packets using this mapping and IP address and port number translation is also performed by the NAT for outgoing packets based upon this mapping, is mentioned & also see Figures 1 & 5 and page 5, line 23 to page 6, line 14 wherein  associating a private network IP address and a hostname to said first node and, at a gateway/NAT interconnecting said private and public IP networks, including in a connection table a mapping between said private network IP address and said hostname, is mentioned and also allowing a data connection to be made between a first node attached to a private IP network and a second node/TSP external to the private IP network and connected to a public IP network, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above traffic statistics collection method of CHEN et al. to include both communicating with a Telematics Service Provider (TSP) using a first access point name (APN) and a first external IP address corresponding to the first private IP address and communicating with the TSP 
Regarding claim 2, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 1.
CHEN et al. further teach the traffic statistics collection method of claim 1, further comprising: receiving a configuration message from the TSP, wherein the configuration message indicates that the first service corresponds to the first APN and the second service corresponds to the second APN and forwarding the configuration message to the IVI (see paragraphs [0038] and [0039]).
Regarding claim 3, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 1.
CHEN et al. further teach the traffic statistics collection method of claim 1, wherein the T-box is coupled to the IVI through WI-FI (see para [0024] wherein the VSMs (that includes IVI), telematics unit/T-box, and other devices may be interconnected or electrically coupled by one or vehicle communication networks (e.g., by wired bus(es) or by one or more short range wireless communication (SRWC) networks/WI-FI, is mentioned and also see para [0026]).
Regarding claim 4, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 1.
infotainment-related services where music, webpages, movies, television programs, videogames and/or other information (that can include traffic free service) is downloaded by an infotainment module, is mentioned).
Regarding claim 5, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 1.
	HOLM et al. further teach the traffic statistics collection method of claim 1, wherein the first private IP address, the first APN, and the first external IP address correspond to each other (see page 5, lines 23-35 wherein associating a private network IP address and a hostname to said first node and, interconnecting said private and public IP networks, including in a connection table a mapping between said private network IP address and said hostname, is mentioned and also see page 6, lines 10-14 wherein at the NAT, a hostname is created for or associated with said first node using said identifier, and a mapping between a private network IP address of the first node and said hostname added to a connection table and the mapping between said hostname and a public network IP address of the NAT is registered in a Domain Name System, DNS, of the public network, is mentioned and also see page 2, lines 15-20), and wherein the second private IP address, the second APN, and the second external IP address correspond to each other (see page 5, lines 23-35 wherein associating a private network IP address and a hostname to said first node and, interconnecting said private and public IP networks, including in a connection table a mapping between said private network IP address and said hostname, is mentioned and also see page 6, 
Regarding claim 6, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 1.
CHEN et al. further teach the traffic statistics collection method of claim 1, further comprising assigning the first private IP address and the second private IP address to the IVI (see para [0029] wherein infotainment-related services (that includes a first/second services) where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module and stored for current or later playback, is mentioned, is mentioned and also see para [0030] wherein in this specially-configured implementation, the telematics unit 30 may enable connection with backend system via private APN/private_IP_address (that includes first/second IP addresses), is mentioned).
Regarding claim 7, CHEN et al. teach a traffic statistics collection method applied to an in-vehicle service interaction system and implemented by an in-vehicle infotainment (IVI) (see Abstract, Figures 1 & 3 and para [0029] for infotainment module), the traffic statistics collection method comprising: performing a first service (see para [0029] wherein Telematics unit 30 can be used to provide a diverse range of vehicle services that involve wireless communication to and/or from vehicle 24, is mentioned that includes a first service) where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module and is stored for current or later playback, is mentioned); 
communicating, in response to performing the first service, with a telematics box (T-box) (see Fig.1 for telematics unit 30) using a first private Internet Protocol (IP) address to enable the T-box to communicate with a Telematics Service Provider (TSP) using a first access point name (APN) and a first external IP address (see para [0029] wherein infotainment-related services (that includes a first service) where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module, is mentioned and see para [0030] wherein in this specially-configured implementation, the telematics unit 30 may enable connection with backend system via private APN/private_IP_address, is mentioned and also wherein telematics unit 30 may enable connection to other entities or devices (such as ASP 18) using the public APN/external_IP_address, is mentioned and also see para [0035]); 
performing a second service (see Fig.1 and para [0029] wherein Telematics unit 30 can be used to provide a diverse range of vehicle services that involve wireless communication to and/or from vehicle 24, is mentioned and also infotainment-related services (that also includes a second service) where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module and is stored for current or later playback, is mentioned); and 	communicating, in response to performing the second service, with the T-box (see para [0029] wherein infotainment-related services (that also includes a second service) where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module (not shown), is mentioned and see para [0030] wherein in this specially-configured implementation, the telematics unit 30 may enable connection with backend system via private APN/private_IP_address, is mentioned and also wherein telematics unit 30 may enable connection to other entities or devices (such as ASP 18) using the public APN/external_IP_address, is mentioned and also see para [0039]).
CHEN et al. teach the above traffic statistics collection method comprising communicating, in response to performing the first/second service, with a telematics box (T-box) using a first/second private Internet Protocol (IP) address to enable the T-box to communicate with a Telematics Service Provider (TSP) using a first/second access point name (APN) and a first/second external IP address as mentioned above, but
CHEN et al. is silent in teaching the above traffic statistics collection method comprising communicating, in response to performing the first/second service, with a telematics box (T-box) using a first/second private Internet Protocol (IP) address to enable the T-box to communicate with a Telematics Service Provider (TSP) using a first/second access point name (APN) and a first/second external IP address corresponding to the first/second private IP address.
However, HOLM et al. teach a method (see Abstract) comprising communicating, in response to performing the first/second service, with a telematics box (T-box) using a using a first/second access point name (APN) and a first/second external IP address corresponding to the first/second private IP address (see page 2, lines 15-20 wherein the NAT maintains a mapping between external IP addresses (that includes both first and second external IP addresses) and port numbers on the one hand and private IP addresses (that includes both first and second private IP addresses) and port numbers on the other, is mentioned and also the NAT performs IP address and port number translation for incoming packets using this mapping and IP address and port number translation is also performed by the NAT for outgoing packets based upon this mapping, is mentioned & also see Figures 1 & 5 and page 5, line 23 to page 6, line 14 wherein  associating a private network IP address and a hostname to said first node and, at a gateway/NAT interconnecting said private and public IP networks, including in a connection table a mapping between said private network IP address and said hostname, is mentioned and also allowing a data connection to be made between a first node attached to a private IP network and a second node/TSP external to the private IP network and connected to a public IP network, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above traffic statistics collection method of CHEN et al. to include communicating, in response to performing the first/second service, with a telematics box (T-box) using a first/second private Internet Protocol (IP) address to enable the T-box to communicate with a Telematics Service Provider (TSP) using a first/second access point name (APN) and a first/second external IP address corresponding to the first/second private IP address, disclosed by HOLM et al. in order to provide an effective mechanism for efficiently allowing a data connection to be made between a first node attached to a private IP network and a second node external to the private IP network and connected to a public IP network and also to provide efficient & secure data connection between the nodes in the networking system.
Regarding claim 8, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 7.
	CHEN et al. further teach the traffic statistics collection method of claim 7, further comprising receiving, a configuration message from the TSP through the T-box, wherein the configuration message indicates that the first service corresponds to the first APN and the second service corresponds to the second APN (see paragraphs [0038] and [0039]).
	Regarding claim 9, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 7.
	CHEN et al. further teach the traffic statistics collection method of claim 7, wherein the T-box is coupled to the IVI through WI-FI or a universal serial bus (USB) (see para [0024] wherein the VSMs (that includes IVI), telematics unit/T-box, and other devices may be interconnected or electrically coupled by one or vehicle communication networks (e.g., by wired bus(es) or by one or more short range wireless communication (SRWC) networks/WI-FI, is mentioned and also see para [0026]).
	Regarding claim 10, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 7.
infotainment-related services where music, webpages, movies, television programs, videogames and/or other information (that can include traffic free service) is downloaded by an infotainment module, is mentioned and also see para [0032]).
Regarding claim 11, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 7.
CHEN et al. further teach the traffic statistics collection method of claim 7, further comprising receiving the first private IP address and the second private IP address from the T-box (see para [0030] wherein in this specially-configured implementation, the telematics unit 30/T-box may enable connection with backend system via private APN/private_IP_address, is mentioned).
Regarding claim 12, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 7.
	HOLM et al. further teach the traffic statistics collection method of claim 7, wherein the first private IP address corresponds to the first APN and wherein the second private IP address corresponds to the second APN (see page 5, line 23 to page 6, line 14 wherein associating  private network IP address and  hostname to said first node and at a gateway/NAT interconnecting said private and public IP networks, including in a connection table a mapping between said private network IP address and said hostname, is mentioned) (and the same motivation is maintained as in claim 7).
Regarding claim 25, CHEN et al. teach an in-vehicle infotainment system applied to an in-vehicle service interaction system (see Abstract, Figures 1 & 3 and para [0029] for infotainment module), the in-vehicle infotainment system comprising: a memory configured to store instructions (see para [0029] wherein infotainment-related services where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module and is stored for current or later playback, is mentioned & the aforementioned modules/infotainment module could be implemented in the form of software instructions & hardware components located internal or external to telematics unit 30, is mentioned); and a processor coupled to the memory (see para [0029] wherein the aforementioned modules/infotainment module could be implemented in the form of software instructions & hardware components/processor located internal or external to telematics unit 30, is mentioned), wherein when executed by the processor, the instructions cause the in-vehicle infotainment system to: perform a first service (see para [0029] wherein Telematics unit 30 can be used to provide a diverse range of vehicle services that involve wireless communication to and/or from vehicle 24, is mentioned and also infotainment-related services (that includes a first service) where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module and is stored for current or later playback, is mentioned); 
communicate with a telematics box (T-box) using a first private Internet Protocol (IP) address to enable the T-box to communicate with a Telematics Service Provider (TSP) using a first access point name (APN) and a first external IP address (see para [0029] wherein infotainment-related services (that includes a first service) where music, infotainment module, is mentioned and see para [0030] wherein in this specially-configured implementation, the telematics unit 30 may enable connection with backend system via private APN/private_IP_address, is mentioned and also wherein telematics unit 30 may enable connection to other entities or devices (such as ASP 18) using the public APN/external_IP_address, is mentioned and also see para [0035); 
perform a second service (see Fig.1 and para [0029] wherein Telematics unit 30 can be used to provide a diverse range of vehicle services that involve wireless communication to and/or from vehicle 24, is mentioned and also infotainment-related services (that also includes a second service) where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module and is stored for current or later playback, is mentioned); and 
communicate with the T-box by using a second private IP address to enable the T-box to communicate with the TSP using a second APN and a second external IP address (see para [0029] wherein infotainment-related services (that also includes a second service) where music, webpages, movies, television programs, videogames and/or other information is downloaded by an infotainment module, is mentioned and see para [0030] wherein in this specially-configured implementation, the telematics unit 30 may enable connection with backend system via private APN/private_IP_address, is mentioned and also wherein telematics unit 30 may enable connection to other entities or devices (such as ASP 18) using the public APN/external_IP_address, is mentioned and also see para [0039]).
CHEN et al. teach the above in-vehicle infotainment system comprising communicating with a telematics box (T-box) using a first/second private Internet Protocol (IP) address to enable the T-box to communicate with a Telematics Service Provider (TSP) using a first/second access point name (APN) and a first/second external IP address as mentioned above, but  CHEN et al. is silent in teaching the above in-vehicle infotainment system comprising communicating with a telematics box (T-box) using a first/second private Internet Protocol (IP) address to enable the T-box to communicate with a Telematics Service Provider (TSP) using a first/second access point name (APN) and a first/second external IP address corresponding to the first/second private IP address.
However, HOLM et al. teach a system (see Abstract & Fig.1) comprising communicating with a telematics box (T-box) using a first/second private Internet Protocol (IP) address to enable the T-box to communicate with a Telematics Service Provider (TSP) using a first/second access point name (APN) and a first/second external IP address corresponding to the first/second private IP address (see page 2, lines 15-20 wherein the NAT maintains a mapping between external IP addresses (that includes both first and second external IP addresses) and port numbers on the one hand and private IP addresses (that includes both first and second private IP addresses) and port numbers on the other, is mentioned and also the NAT performs IP address and port number translation for incoming packets using this mapping and IP address and port number translation is also performed by the NAT for outgoing packets based upon this mapping, is mentioned also see Figures 1 & 5 and page 5, line 23 to page 6, line 14 wherein  associating a private network IP second node/TSP external to the private IP network and connected to a public IP network, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above in-vehicle infotainment system of CHEN et al. to include communicating with a telematics box (T-box) using a first/second private Internet Protocol (IP) address to enable the T-box to communicate with a Telematics Service Provider (TSP) using a first/second access point name (APN) and a first/second external IP address corresponding to the first/second private IP address, disclosed by HOLM et al. in order to provide an effective mechanism for efficiently allowing a data connection to be made between a first node attached to a private IP network and a second node external to the private IP network and connected to a public IP network and also to provide efficient & secure data connection between the nodes in the networking system.
	Regarding claim 26, CHEN et al. and HOLM et al. together teach the in-vehicle infotainment system of claim 25.
CHEN et al. further teach the in-vehicle infotainment system of claim 25, wherein the processor further executes the instructions to enable the in-vehicle infotainment system to receive a configuration message from the TSP through the T-box and wherein the configuration message comprises that the first service corresponds to the 
Regarding claim 27, CHEN et al. and HOLM et al. together teach the in-vehicle infotainment system of claim 25.
CHEN et al. further teach the in-vehicle infotainment system of claim 25, wherein the processor further executes the instructions to enable the in-vehicle infotainment system to receive the first private IP address and the second private IP address from the T-box (see para [0030] wherein in this specially-configured implementation, the telematics unit 30/T-box may enable connection with backend system via private APN/private_IP_address, is mentioned).
Regarding claim 28, CHEN et al. and HOLM et al. together teach the in-vehicle infotainment system of claim 25.
	HOLM et al. further teach the in-vehicle infotainment system of claim 25, wherein the processor further executes the instructions, to enable the in-vehicle infotainment system to: determine that the first private IP address corresponds to the first APN and determine that the second private IP address corresponds to the second APN (see page 5, lines 23-35 wherein associating a private network IP address and a hostname to said first node and, interconnecting said private and public IP networks, including in a connection table a mapping between said private network IP address and said hostname, is mentioned and also see page 6, lines 10-14 wherein at the NAT, a hostname is created for or associated with said first node using said identifier, and a mapping between a private network IP address of the first node and said hostname added to a connection table and the mapping between said hostname and a public 
Regarding claim 33, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 1.
CHEN et al. further teach the traffic statistics collection method of claim 1, wherein the T-box is coupled to the IVI through a Universal Serial Bus (USB) (see para [0024] wherein VSMs (that includes IVI) telematics unit/T-box, and other devices may be interconnected or electrically coupled by one or vehicle communication networks (e.g., by wired bus(es)/USB), is mentioned and also see para [0029]).
Regarding claim 34, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 1.
	CHEN et al. further teach the traffic statistics collection method of claim 1, wherein the first service is a traffic charging service (see para [0032] wherein the user is expected to provide valuable consideration such as credits or monies in exchange for the ASP 18 providing content data services, is mentioned and also see para [0029]).
Regarding claim 35, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 1.
CHEN et al. further teach the traffic statistics collection method of claim 1, wherein the second service is a traffic free service (see para [0029] wherein infotainment-related services (that includes second service) where music, webpages, movies, television programs, videogames and/or other information (that can include traffic free service) is downloaded by an infotainment module, is mentioned).
Regarding claim 36, CHEN et al. and HOLM et al. together teach the traffic statistics collection method of claim 1.
CHEN et al. further teach the traffic statistics collection method of claim 1, wherein the second service is a traffic charging service (see para [0032] wherein the user is expected to provide valuable consideration such as credits or monies in exchange for the ASP 18 providing content data services, is mentioned and also see para [0029]).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Li et al. (US Pub. No: 2015/0089061 A1) disclose an apparatus for operating as a server node within a private IP network to host or aggregate a plurality of resources in networking system.
	CHEN (US Pub. No: 2016/0309538 A1) discloses mechanisms relating to configuring a vehicle telematics unit to operate with a wireless carrier system, and more particularly, to configuring a vehicle to re-activate a previously-used access point name (APN).
6.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to

                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.